Knowlton, J.
It is provided by the Pub. Sts. c. 48, § 14, that, “if three or more towns in any county so require, the county commissioners shall establish at the expense of the county, at convenient places therein, other than the jail or house of correction, truant schools for the confinement, discipline, and instruction of minor children convicted under the provisions of sections ten and twelve; and shall make suitable provisions for the government and control, and for the appointment of proper teachers and officers thereof,” etc. This statute is mandatory; and county commissioners, upon a proper requirement under it, should establish a truant school, without reference to their own views as to the expediency of so doing.
It is not unconstitutional as a delegation of legislative power. It is complete in itself. It is as if the Legislature had said, “ The county commissioners shall establish and maintain a county truant school in every county where there is a public exigency for one ; and the requirement of three or more towns in a county shall be conclusive proof of the existence of such an exigency.” This method of • determining whether the *152law shall be set in motion in a given case is merely a detail of administration, for which the Legislature may provide in this way, without delegating the power to make laws. Stone v. Charlestown, 114 Mass. 214. Opinion of the Justices, 138 Mass. 601.
The only remaining question in the case is, whether as many as three towns made a requirement, within the meaning of the statute. The towns of Peabody, Beverly, and Danvers, and the city of Lynn, by their proper officers, united in a written requirement which followed exactly the terms of the statute. The city of Haverhill and the town of Grr o velan d each presented a written petition for the establishment of a truant school, which did not use the word “ require,” but referred to the Pub. Sts. c. 48, § 14, as the law under which the commissioners were requested to act. But it is contended that the votes of the towns were not sufficient to authorize their officers to proceed under this statute. The article in the warrant upon which the town of Peabody voted was, “ To see if the town will unite with other towns in the county of Essex, to require the county commissioners to establish a truant school,” and the vote clearly authorized the school committee to make the requirement. The vote of the town of Beverly referred to the Pub. Sts. c. 48, § 14, for the law under which the town officers were to act. The town of Danvers authorized its school committee, in behalf of the town, “ to petition the county commissioners to establish a school for truant children, in accordance with the provisions of the Public Statutes.”
These several votes, reasonably interpreted, could not relate to any other mode of proceeding than that which was adopted. They all, in terms, referred to the establishment of a truant school under the Public Statutes. The only other mode in which a town could join with others in procuring the establishment of a truant school under the statutes is that provided in the last part of the section above referred to, which relates to the action of three or more cities or towns, in each of two or three contiguous counties, to require the county commissioners of those counties to establish a union truant school. But there is nothing in either of these votes to indicate that the towns intended to proceed under this provision, and in relation to a *153provision so peculiar, if they had so intended, they would have indicated it.
These three towns having sufficiently authorized their officers to proceed under the Public Statutes and require the establishment of the school, it becomes unnecessary to inquire whether the cities that joined in this requirement can be included. For the use of the words “ cities or towns,” in the last part of § 14, and of “ towns ” alone in the first part, makes it at least doubtful whether clause 23 of the Pub. Sts. c. 3, § 3, which provides that “the word town’ may be construed to include cities,” is applicable to this case.
It is also unnecessary to consider whether, under the agreed statement of facts, the recital of the vote of the town in the petition of the selectmen and school committee of the town of Groveland is to be considered as true, — the vote itself not being otherwise given.
It appearing that at the least three towns required the county commissioners to establish a truant school, in accordance with the provisions of the statute, the order must be

Alternative mandamus to issue.